Citation Nr: 1440253	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder and an adjustment disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to November 1971, from September 1984 to February 1985, and from September 2006 to January 2007.  He subsequently had Reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted service connection for left knee degenerative joint disease with patellofemoral syndrome and assigned an initial 10 percent rating, effective January 5, 2007; but denied service connection for a lumbar spine disorder, bilateral hearing loss, refractive error and major depressive disorder.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for a left knee disorder, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2009, the Veteran withdrew his request for a hearing.

In January 2010, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the Puerto Rico Public Advocate for Veterans Affairs as his representative.  The Board recognizes this representation.

As regards to the characterization of the appeal, the Board notes that, while the RO originally characterized the psychiatric disability claim as one for service connection for major depressive disorder, the record reflects other psychiatric diagnoses.  In addition, the Veteran's claim for service connection for PTSD was denied in an unappealed March 2013 rating decision.  Given those facts, and because the he RO has actually considered the various other diagnoses in adjudicating the claim, the Board has recharacterized this claim as reflected on the title page. 

In August 2013, the Board denied the Veteran's claim for service connection for a refractive error.  In addition, the Board remanded the instant claims, as well as a claim for service connection for bilateral hearing loss, to the Appeals Management Center (AMC), in Washington, D.C. for additional development.

In March 2014, the AMC, inter alia, granted the Veteran's claim for service connection for bilateral hearing loss.  As the March 2014 rating decision represents a full grant of the benefits sought with respect to this claim for service connection, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents duplicative of those contained in the VBMS paperless claims file.

The Board's decision addressing the Veteran's claim for a higher initial rating for left knee degenerative joint disease is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the January 5, 2007 effective date of the award of service connection, the Veteran's left knee degenerative joint disease with patellofemoral syndrome has resulted in reduced range of motion that included extension to no less than -10 degrees and flexion to no less than 90 degrees with degenerative or traumatic arthritis documented on imaging studies; but has not been productive of locking; ankylosis, subluxation, lateral instability; impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5003, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A December 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini). 

After the AOJ's award of service connection for left knee degenerative joint disease with patellofemoral syndrome, and the Veteran's disagreement with the initial ratings assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a May 2010 statement of the case (SOC) set forth the criteria for higher ratings for limitation of flexion (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's service treatment records, Social Security Administration (SSA) records, Vocational Rehabilitation file and VA outpatient treatment records (requested by the Board in its August 2013 remand), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required.

The Board also notes that, in a September 2013 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities, and requested that he complete an appropriate authorization forms (as instructed by the Board in its August 2013 remand).  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As previously indicated, the AOJ requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records in a September 2013 letter.  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.
In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.  

The Veteran contends that a higher rating is warranted for his left knee disability due to the pain and discomfort he experiences with daily activities.

Historically, the Veteran's left knee disability has been characterized as degenerative joint disease with patellofemoral syndrome and the rating has been assigned under Diagnostic Codes 5003-5260, the diagnostic codes for degenerative arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved (here, Diagnostic Codes 5260 and 5261).  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R.     § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.   38 C.F.R. § 4.71a.   The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).   See 38 C.F.R. § 4.71, Plate II. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The relevant evidence in the record includes the Veteran's Tricare and VA treatment records, as well as reports of VA examinations conducted in April 2008 and February 2014.  This evidence establishes that, on range of motion testing, the Veteran's left knee flexion was limited to no more than 100 degrees and that extension was limited to no more than -10 degrees.  In addition, neither subluxation nor instability has been found on objective examination.  These findings are indicative of a level of impairment consistent with no more than the 10 percent rating assigned.

An August 2007 Tricare treatment summary indicates that there was light swelling in the Veteran's left peripetellar area that was tender to palpation.  Range of motion was found to be decreased due to swelling; specific range of motion measurements were not provided.

A September 2007 private left knee X-ray revealed mild narrowing of all visualized articular compartments with subchondral sclerosis.

A November 2007 private treatment summary indicates that the Veteran had severe arthritic process in his left knee that caused swelling, pain and difficulty in performing exercises.  His knee was treated with anti-inflammatory medications and strengthening exercises were used to stabilize the knee.

An April 2008 VA examination report reflects the Veteran's complaints of left knee pain, stiffness, instability, locking episodes several times per week and repeated effusion.  Severe flare-ups that occurred once every two to three weeks which, last one to two days, were reported.  Deformity, giving way and episodes of dislocation or subluxation were denied.  Precipitating factors were reported to include prolonged sitting, standing, walking or kneeling while alleviating factors were reported to include medications and rest.  

Physical examination conducted in April 2008 revealed left knee crepitus, clicks or snaps, grinding, effusion and a patellar abnormality consisting of fracture, abnormal tracking and subpatellar tenderness.  A meniscus abnormality, namely effusion, was noted.  Examination was negative for dislocation, locking, instability or masses behind the knee.  Active flexion was found to be from 10 degrees to 100 degrees with pain beginning at 20 degrees while extension was found to be from "minus 10 degrees to minus 10 degrees" with pain beginning at minus 10 degrees.  Repetitive testing did not result in any additional limitation of active motion.  Medial collateral laxity, lateral collateral laxity, anterior cruciate laxity and posterior cruciate laxity were negative.  McMurray's and Apley compression tests were positive.  An April 2008 Magnetic Resonance Imaging (MRI) scan revealed mild degenerative changes in the knee joint, joint effusion and irregularity of the lateral surface of the patella without a definite meniscal or ligament tear.

An October 2013 VA emergency room treatment note reflects the Veteran's reports that he fell after his left knee gave way.

A February 2014 knee Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of knee pain and severe pain while walking.  Flare-ups in which he had difficulty walking were reported.  Physical examination revealed tenderness or pain to palpation for the joint line or soft tissues.  Flexion was found to be to 90 degrees with pain beginning at 60 degrees and extension was found to be to zero degrees or any degree of hyperextension with pain beginning at zero degrees or any degree of hyperextension.  Repetitive motion testing did not reveal any additional limitation of motion.  Anterior stability, posterior stability and medial lateral stability were found to be normal.  There was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran did not have any meniscal conditions nor had he undergone any surgical procedures for a meniscal condition.  The examiner determined that the pain at the left knee joint could significantly limit the Veteran's functional ability during flare-ups or when the joint was used over a period of time.  The examiner noted that, without evidence of fatigability or incoordination, providing a measurement for any additional limitation due to pain in terms of degrees during flare-ups was not possible as such should be documented during an actual period of flare-ups and providing such measurements would be speculative as the Veteran was not currently experiencing a flare-up episode.  In addition, the examiner opined that there was no documentation in the record that the left knee disability had changed in severity, left knee X-ray, or that the Veteran had undergone therapy for the condition.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point during the period on appeal, has the left knee disability warranted more than the 10 percent rating assigned.

First, despite the Veteran's complaints of knee instability and giving way, objective examination in April 2008 and February 2014 found the medial collateral, lateral collateral, anterior cruciate and posterior cruciate to be normal or negative for instability.  In addition, the Veteran denied episodes of dislocation or subluxation in the April 2008 and February 2014 VA examinations and objective evidence of such dislocation or subluxation were not found on objective examination.  Therefore, the left knee disability would not warrant a higher, or a separate, rating under Diagnostic Code 5257.  Notably, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

In this case, the September 2007 X-ray and April 2008 MRI scan clearly revealed degenerative changes in the Veteran's left knee.  As regards limitation of motion, the evidence shows that the Veteran's service-connected left knee disability has been manifested by extension limited to no less than -10 degrees and flexion limited to no less than 100 degrees.  Such findings do not support even the minimum, compensable rating under either Diagnostic Code 5260 or 5261.  Moreover, no more than a 10 percent rating is assignable under Diagnostic Code 5003 for limited, albeit noncompensable, motion due to arthritis of a major joint.  

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his April 2008 and February 2014 VA examinations, the Veteran reported left knee pain on range of motion testing and no additional limitation of motion was found on objective examination.  Nonetheless, given the extent of left knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 45 degrees or less or a loss of extension to 10 degrees or less, even after taking reported pain into consideration.  Moreover, to the extent that pain was reported by the Veteran after repetitive motion testing on VA examination, the April 2008 and February 2014 VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  

In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that, for the period under consideration, a compensable disability rating cannot be granted for the left knee on the basis of limited motion.  Moreover, the post-service radiological studies, treatment notes and the VA examination report simply do not reflect objective findings of ankylosis in the knee, or any suggestion that the Veteran effectively experiences ankylosis of the knee.  

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the left knee.  There are no objective medical findings of, and the Veteran has not alleged, ankylosis, impairment of the tibia or fibula or genu recurvatum.  Moreover, although the Veteran reported knee locking in his April 2008 VA examination, objective examination was negative for such symptoms.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  The February 2014 VA examiner noted that the Veteran did not have any meniscal conditions nor had he undergone any surgical procedures for a meniscal condition; evaluation under Diagnostic Code 5258, or 5259 is not warranted.  The Board also notes that while the April 2008 VA examiner found that the Veteran suffered from a meniscus abnormality, namely effusion, an accompanying April 2008 MRI found no definite meniscal or ligament tear.  Moreover, the disability has not been shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.

In evaluating the left knee, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating higher than that assigned the left knee.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the service-connected left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1) (cited in the May 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the left knee disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the left knee.  

The Board also notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board finds that, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran reported that he was unable to work due to his psychiatric problems, namely depression, during an April 2008 VA examination.  He also reported that he chose to retire in an April 2008 VA examination.  The Board notes that the Veteran was awarded SSA disability benefits in June 2008 due to a back disorder and an affective disorder.  As there is no suggestion that the Veteran is or has been unable to obtain or maintain gainful employment due to his service-connected left knee disability, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the left knee disability, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher (or additional) rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's previous remand, the record documents that the Veteran sustained an injury to his lumbar spine upon lifting a box at his civilian employment in November 1996.  The Veteran has not alleged direct service connection, but rather has alleged that his preexisting lumbar spine disorder was aggravated by his active duty service, specifically the use of heavy equipment for training.  The Board's August 2013 remand instructed that a VA etiological opinion was to be obtained to determine whether the Veteran's claimed lumbar spine disorder clearly and unmistakably existed prior to service entrance and, if so, whether the disability was clearly and unmistakably not aggravated during or as a result of service.  Such an opinion was obtained in March 2014.  The examiner opined that the Veteran's lumbar spine disorder clearly and unmistakably preexisted service and provided a rationale.  However, the examiner further determined that it was "less likely as not" that the condition was aggravated by service and reasoned that there was no evidence that the condition was aggravated beyond the natural progression of the disease during service.  This opinion was not provided to the degree of certainty required to determine whether a preexisting condition was aggravated by service.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, and as detailed in the Board's previous remand, the Veteran has alleged that being released from active duty (REFRAD) by his chain of command resulted in his depression and other psychiatric symptoms.  The Board's August 2013 remand instructed that a VA etiological opinion was to be obtained.  A March 2014 VA examiner opined that it was less likely than not that the Veteran's diagnosed major depressive disorder was incurred in or caused by the claimed in-service injury, even or illness.  However, this opinion did not contain a rationale as the "Rationale" section of the examination report merely repeated the Veteran's contentions regarding the onset of his disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the AOJ should forward the claims file to the examiners who had evaluated the Veteran in March 2014 and completed the accompanying examination reports for addendum opinions.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable or if further examination of the Veteran is deemed medically necessary.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters remaining on appeal. 

Accordingly, these claims are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private records.

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who provided the March 2014 opinion to review the entire, electronic claims file (to include a complete copy of this REMAND) and provide an addendum opinion.

With respect to each currently diagnosed lumbar spine disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether whether the preexisting disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  

In rendering the requested opinion, the physician should specifically consider the service treatment records, the April 2009 opinion from N. V. and the Worker's Compensation records related to November 1996 work-related injury, along with all other post-service medical evidence, and the Veteran's contentions. 

If the physician who provided the March 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an appropriate physician at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

In such event, the contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

All examination findings and testing results (if any), along with complete rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the psychiatrist who provided the March 2014 opinion to review the entire, electronic claims file (to include a complete copy of this REMAND) and provide an addendum opinion.

The psychiatrist should clearly identify all current, acquired psychiatric disorders other than PTSD, including but not limited to depression, adjustment disorder and anxiety disorder.  Then, with respect to each such diagnosed disability, the psychiatrist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include symptoms noted in service.

In rendering the requested opinion, the psychiatrist should specifically consider and discuss the service treatment records and post-service treatment records, including the August 2007 assessment of an adjustment disorder with anxiety, as well as the Veteran's contentions.

If the psychiatrist who provided the March 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file. Then, arrange for the Veteran to undergo another VA examination, by an psychiatrist or psychologist at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

In such even, the contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

All examination findings and testing results (if any), along with complete rationale for the conclusions reached, must be provided.
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


